DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
 Status of Claims 
Claims 1-13 are pending in this instant application per Election of Claims filed on 01/24/2022 by Applicant, without traverse, in response to written Restriction/Election requirement mailed on 11/24/2021, wherein Claim 1 is the independent claim reciting machine-readable storage medium with Claims 2-12 dependent on said independent Claim 1.  Said Response to Election/ Restriction of 01/24/2022 has withdrawn original Claims 14-24.       
This Office Action is a non-final rejection on merits based on Response to the Election/ Restriction filed by the Applicant on 24 JANUARY 2022 for its original application of 09/28/2019 that is titled:          “Distributed Traffic Safety Consensus”.           
Accordingly, Elected Claims 1-13 are now being rejected herein.       

Abstract Objection noted in last Office Action of 11/14/2021 is hereby withdrawn based on amended Abstract filed on 01/24/2022 by the Applicant.        

 Election/ Restriction 
Claims 1-13 are pending in the instant application following Election of Group I claims per Response filed by Applicant on 24 JANUARY 2022, without traverse.  Thus, 

 Claim Rejections - 35 USC § 101 
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claimed invention must fall into one of the four recognized statutory classes of invention, a process (or method), a machine (or system); an article of manufacture; or a composite of matter.  However, Claims 1-13 do not fall within one of these recognized categories.  Applicant’s Specification does not preclude the computer readable storage medium from being a carrier wave or a signal.  Carrier waves and signals do not fall within one of the statutory classes of invention. Examiner notes that since Claims 1-13 are drawn to a “machine-readable storage medium” that covers both transitory and non-transitory embodiments, the claims may be amended to narrow the claim to cover only statutory embodiments, the Examiner suggests to the Applicant to overcome rejection under 35 U.S.C. 101, amend the  claim to include at least the phrase “non-transitory”.           

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-13 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               


Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2021/ 0208244 filed by Voorheis et al. (hereinafter “Voorheis”) in view of Pub. No. US 2020/ 0097003 filed by Wray et al. (hereinafter “Wray”), and further in view of Pub. No. US 2020/ 0033887 filed by Kim, (hereinafter “Kim”), and as described below for each claim/ limitation.                         

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Voorheis teaches ---      
1.  (Original)   At least one machine-readable storage medium with instructions stored thereon, wherein the instructions are executable by a processor to cause the processor to:          
access sensor data generated by sensors of a device in an environment;      
(see at least:   Voorheis Abstract;  & para [0034] about {“The onboard computing system 115 preferably functions to control the autonomous agent 110 and process sensed data from a sensor suite (e.g., a computer vision system, LiDAR, flash LiDAR, wheel speed sensors, radar, GPS, etc.) of the autonomous agent 110 and/or other (infrastructure device 120) sensors to determine states of the autonomous agent 110 and/or states of agents in an operating environment of the autonomous agent 110.  Based upon the states of the autonomous agent and/or agents in the operating environment and programmed instructions, the onboard computing system 115 preferably modifies or controls behavior of autonomous agent 110. Additionally, or alternatively, the onboard computing system 115 preferably includes a multi-policy decision-making module 114 that functions to generate behavioral policies and select a behavioral policy that the onboard computing system 115 may function to execute to control a behavior of the autonomous agent 110.”}; & paras [0058]-[0059] about {“[0058] In various embodiments, the sensor fusion system 117 synthesizes and processes sensor data and predicts the presence, location, classification, and/ or path of objects and features of the environment of the autonomous agent 110.  In various embodiments, the sensor fusion system 117 may function to incorporate data from multiple sensors and/or data source, including but not limited to cameras, LiDARs, radars, infrastructure devices, remote data feeds (Internet-based data feeds), and/or any number of other types of sensors. …… [0059] The positioning system 118 preferably processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the autonomous agent 110 relative to the environment.  The guidance system 119 processes sensor data along with other data to determine a path for the vehicle 110 to follow.”};  & para [0082] about {“In a preferred embodiment, the one or more data sources may include devices &/or systems of an autonomous agent, sensors mounted (e.g., onboard sensors) on the autonomous agent, processes performed by or involving the autonomous agent, and infrastructure devices in a proximity of the autonomous agent. ……”};  & paras [0085]-[0086] about {“[0085] In one preferred embodiment, S210 may function to collect streams of data from one or more onboard devices and/or onboard processes associated with an autonomous agent. For example, one or more onboard devices may include one or more onboard sensor devices that may function to capture and/or sense data regarding an environment or circumstances surrounding an autonomous agent.  Additionally, or alternatively, the one or more onboard devices may function to capture and/or sense data relating to an operation of one or more low-level devices (e.g., actuators, actuated devices, etc.), operating systems (e.g., onboard computing system, controller, sensor fusion system, positioning system, guidance system, communication interface, and the like), etc. …… [0086] In one preferred embodiment, S210 may function to collect streams of data from infrastructure devices. In such preferred embodiment, S210 functions to collect the streams of data during an operation of the autonomous agent but may also function to collect the streams of data during periods in which the autonomous agent is not in an active state (e.g., parked or the like). The infrastructure devices preferably include one or more sensor devices that are intelligently arranged and/or positioned within an (operating or driving) environment of an autonomous agent.  For instance, the one or more sensor devices may be arranged to observe and/or collect data that may be assistive for determining and/or generating driving/operating (control) instructions for an autonomous agent and also, for decisioning by an autonomous agent when presented with multiple driving and/or operating instructions which instructions to execute and which instructions to disregard.  Thus, the one or more infrastructure sensors may function to collect data in a driving environment, which may include road data, sidewalk data, short-range communication data (e.g., radio communication links, etc.), positions of static and/or dynamic object data (e.g., agent data), traffic data, and the like along a given route plan or a possible route plan of a given autonomous agent.”};  which together are the same as claimed limitations above)       


Voorheis teaches ---           
determine, from the sensor data, (an observation of an event), wherein the observation identifies movement of one or more machines within the environment in association with the event;           
(see at least:   Voorheis ibidem and citations listed above;  and para [0123] about {“In a first variation of the method 200 (e.g., as shown in FIG. 5, as shown in FIG. 6, etc.), the method 200 includes:  collecting observation information from a set of one or more data sources S210, wherein observation information including position information is collected from sensors of both the autonomous agent(s) and the infrastructure device(s) along the route of the autonomous agent; identifying and/or selecting mutually optimal observation data S220, wherein selecting the mutually optimal observation data includes pairing data from the autonomous agent and an infrastructure device based on the timestamps associated with the information, …… optionally specifically localizing a subject autonomous agent based on granular mutually optimal observation data S230,wherein the granular mutually optimal observation data is determined by removing noise and/or extraneous information (e.g., information unrelated to the position of the autonomous agent) from the mutually optimal observation data;  identifying a dissonance in observation data from a perspective of a subject infrastructure device S240, …”}; which together are the same as claimed limitations above)          

Voorheis teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘an observation of an event’.  However, Wray teaches it explicitly.            
(see at least:   Wray Abstract and Summary in paras [0003]-[0007];  & para [0159] about {“The set of conditional observation probabilities may be identified based on the operational environment information.  For example, the operational environment information may indicate an area type, such as urban or rural, a time of day, an ambient light level, weather conditions, traffic conditions, which may include expected traffic conditions, such as rush hour conditions, event-related traffic congestion, or holiday related driver behavior conditions, road conditions, jurisdictional conditions, such as country, state, or municipality conditions, or any other condition or combination of conditions that may affect the operation of the autonomous vehicle.”}; & para [0164] about {“In some embodiments, a Reinforcement Learning model may be a model-based Reinforcement Learning model, which may include generating state transition probabilities, observation probabilities, a reward function, or any combination thereof based on one or more modeled or observed events.”};  which together are the same as claimed limitations above including ‘an observation of an event’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Voorheis with teachings of Wray.  The motivation to combine these references would be to provide systems and methods for intelligently calibrating sensors and, namely, infrastructure sensors that enhance comprehension of an operating environment by an autonomous agent (see para [0006] of Voorheis), and to provide a system, method, and apparatus for autonomous vehicle operational management that traverses the portion of the vehicle transportation network which may include generating or capturing, such as by a sensor of the vehicle, data, such as data representing an operational environment, or a portion thereof, of the vehicle (see para [0002] of Wray).               


Voorheis and Wary teach ---       
generate observation data to include in (a distributed linked data structure), wherein the 
observation data identifies the observation;   and      
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)       

Voorheis and Wray teach as disclosed above, but they may not explicitly disclose about ‘a distributed linked data structure’.  However, Kim teaches it explicitly.            
(see at least:   Kim Abstract and Summary in paras [0006]-[0027]; & para [0287] about {“The main characteristics of the P2P network are as follows: In terms of distributed resource sharing, the target resources of interest may be used in a distributed form, & may be located at a network end close to the peer. Each peer in a set of peers utilizes the resources provided by its counterpart peer, & the target resources include audio/video data, applications, computing power, computing resources, and so on.  Peers are linked to each other by a network and can be distributed across the globe.  In terms of distributed autonomous organization, each peer directly interacts with each other without separate centralized control or intervention for the use of shared resources.  In terms of performance, there may be a case in which a centralization factor is introduced into a fully distributed P2P network, which is called a hybrid P2P network.  For this, the server may be used as a centralization element, and especially a Mobile Edge Computing (MEC) server may take a role of it.  Further, the hybrid P2P network with a certain peer as a centralization element may be configured.  In the P2P network, each peer provides flexibility in terms of function availability by taking both roles of a client and a server.  In addition, respective peers have equal qualification in terms of their functional role.  Whether to share resources held by each peer or not follows the autonomous decision of the peer.  In particular, in the invention, each of peers may be configured with an autonomous vehicle.”};  which together are the same as claimed limitations above to include ‘a distributed linked data structure’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Voorheis and Wray with teachings of Kim.  The motivation to combine these references would be to provide systems and methods for intelligently calibrating sensors and, namely, infrastructure sensors that enhance comprehension of an operating environment by an autonomous agent (see para [0006] of Voorheis), and to provide a system, method, and apparatus for autonomous vehicle operational management that traverses the portion of the vehicle transportation network which may include generating or capturing, such as by a sensor of the vehicle, data, such as data representing an operational environment, or a portion thereof, of the vehicle (see para [0002] of Wray), and to provide a self-driving vehicle with automated vehicle & highway systems, which are systems that monitor and control the autonomous vehicle such that the autonomous vehicle can perform self-driving (see para [0004] of Kim).           


Voorheis, Wray and Kim teach ---      
send the observation data to another system for storage in the distributed linked data structure.          
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above; & para [0026] about {“As used herein, the 
terminology “memory” indicates any computer-usable or computer-readable medium or device that can tangibly contain, store, communicate, or transport any signal or information that may be used by or in connection with any processor.  For example, a memory may be one or more read only memories (ROM), one or more random access memories (RAM), one or more registers, low power double data rate (LPDDR) memories, one or more cache memories, one or more semi-conductor memory devices, one or more magnetic media, one or more optical media, one or more magneto-optical media, or any combination thereof.”}; & para [0066] about {“In some embodiments, a vehicle transportation network, or a portion thereof, such as the portion of the vehicle transportation network shown in FIG. 3, may be represented as vehicle transportation network information. For example, vehicle transportation network information may be expressed as a hierarchy of elements, such as markup language elements, which may be stored in a database or file.  For simplicity, the figures herein depict vehicle transportation network information representing portions of a vehicle transportation network as diagrams or maps; however, vehicle transportation network information may be expressed in any computer-usable form capable of representing a vehicle transportation network, or a portion thereof.  In some embodiments, the vehicle transportation network information may include vehicle transportation network control information, such as direction of travel information, speed limit information, toll information, grade information, such as inclination or angle information, surface material information, aesthetic information or a combination thereof.”};  which together are the same as claimed limitations above)            
(see at least:   Kim ibidem and citations listed above; & para [0063] about {“The processor 921 may be related to the memory 924 that stores program code and data.  The memory may be referred to as a computer-readable medium.”}; & para [0064] about {“The processor 921 may be related to the memory 924 that stores program code and data. The memory may be referred to as a computer-readable medium.”};  & para [0188] about {“The memory 140 is electrically connected to the processor 170.  The memory 140 can store basic data with respect to units, control data for operation control of units, and input/output data.  The memory 140 can store data processed in the processor 170.  Hardware-wise, the memory 140 can be configured as at least one of a ROM, a RAM, an EPROM, a flash drive and a hard drive.  The memory 140 can store various types of data for overall operation of the autonomous device 260, such as a program for processing or control of the processor 170.  The memory 140 may be integrated with the processor 170.  According to an embodiment, the memory 140 may be categorized as a subcomponent of the processor 170.”};  & para [0296] about {“The topology data may be based on data stored in at least one memory included in the vehicle 10.”};  which together are the same as claimed limitations above)       




Dependent Claims 2-4 are rejected under 35 USC 103 as unpatentable over Voorheis in view of Wray and Kim as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2020/ 0201292 filed by Cella et al. (herein-after “Cella”), and as described below for each claim/ limitation.             

With respect to Claim 2, Voorheis, Wray and Kim teach ---          
2.  (Original)   The storage medium of Claim 1, wherein generation of the observation data comprises performing (an inference using a machine learning model) based on at least a portion of the sensor data.            
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)      
(see at least:   Kim ibidem and citations listed above)      

Voorheis, Wray and Kim teach as disclosed above, but they may not explicitly disclose about ‘an inference using a machine learning model’.  However, Cella teaches them  explicitly.            
(see at least:   Cella Abstract and Summary in paras [0010]-[0075]; & para [0153] about {“FIGS. 1, 4, and 5 also show on-device sensor fusion 80, such as for storing on a device data from multiple analog sensors 82, which may be analyzed locally or in the cloud, such as by machine learning 84, including by training a machine based on initial models created by humans that are augmented by providing feedback (such as based on measures of success) when operating the methods and systems disclosed herein.”}; & para [0155] about {“Intelligent systems may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.  The MANET 20 depicted in FIG. 2 may also use cognitive radio technologies, including ones that form up an equivalent to the IP protocol, such as router 42, MAC 44, and physical layer technologies 46.  In one example, the cognitive system technology stack can include examples disclosed in U.S. Pat. No. 8,060,017 to Schlicht et al., issued 15 Nov. 2011 and hereby incorporated by reference as if fully set forth herein.  Intelligent systems may include machine learning systems 122, such as for learning on one or more data sets.  The one or more data sets may include information collections using local data collection systems 102 or other information from input sources 116, such as to recognize states, objects, events, patterns, conditions, or the like that may in turn be used for processing by the host processing system 112 as inputs to components of the platform 100 and portions of the industrial IoT data collection, monitoring and control system 10, or the like.  Learning may be human-supervised or fully-automated, such as using one or more input sources 116 to provide a data set, along with information about the item to be learned.  Machine learning may use one or more models, rules, semantic understandings, workflows, or other structured or semi-structured understanding of the world, such as for automated optimization of control of a system or process based on feedback or feed forward to an operating model for the system or process.  One such machine learning technique for semantic and contextual understandings, workflows, or other structured or semi-structured understandings is disclosed in U.S. Pat. No. 8,200,775 to Moore, issued 12 Jun. 2012 and hereby incorporated by reference as if fully set forth herein.  Machine learning may be used to improve the foregoing, such as by adjusting one or more weights, structures, rules, or the like (such as changing a function within a model) based on feedback (such as regarding the success of a model in a given situation) or based on iteration (such as in a recursive process).  Where sufficient understanding of the underlying structure or behavior of a system is not known, insufficient data is not available, or in other cases where preferred for various reasons, machine learning may also be undertaken in the absence of an underlying model; that is, input sources may be weighted, structured, or the like within a machine learning facility without regard to any a priori understanding of structure, and outcomes (such as based on measures of success at accomplishing various desired objectives) can be serially fed to the machine learning system to allow it to learn how to achieve the targeted objectives.  For example, the system may learn to recognize faults, to recognize patterns, to develop models or functions, to develop rules, to optimize performance, to minimize failure rates, to optimize profits, to optimize resource utilization, to optimize flow (such as of traffic), or to optimize many other parameters that may be relevant to successful outcomes (such as in a wide range of environments).  Machine learning may use genetic programming techniques, such as promoting or demoting one or more input sources, structures, data types, objects, weights, nodes, links, or other factors based on feedback (such that successful elements emerge over a series of generations).  For example, alternative available sensor inputs for a data collection system 102 may be arranged in alternative configurations and permutations, such that the system may, using genetic programming techniques over a series of data collection events, determine what permutations provide successful outcomes based on various conditions (such as conditions of components of the platform 100, conditions of the network 110, conditions of a data collection system 102, conditions of an environment 104), or the like.  In embodiments, local machine learning may turn on or off one or more sensors in a multi-sensor data collection system 102 in permutations over time, while tracking success outcomes (such as contributing to success in predicting a failure, contributing to a performance indicator (such as efficiency, effectiveness, return on investment, yield, or the like), contributing to optimization of one or more parameters, identification of a pattern (such as relating to a threat, a failure mode, a success mode, or the like) or the like.  For example, a system may learn what sets of sensors should be turned on or off under given conditions to achieve the highest value utilization of a data collector 102.  In embodiments, similar techniques may be used to handle optimization of transport of data in the platform 100 (such as in the network 110) by using genetic programming or other machine learning techniques to learn to configure network elements (such as configuring network transport paths, configuring network coding types and architectures, configuring network security elements), and the like.”}; & para [0247] about {“In embodiments, the analytic system 4018 may apply to any of a wide range of analytic techniques, including statistical and econometric techniques (such as linear regression analysis, use similarity matrices, heat map based techniques, and the like), reasoning techniques (such as Bayesian reasoning, rule-based reasoning, inductive reasoning, and the like), iterative techniques (such as feedback, recursion, feed-forward and other techniques), signal processing techniques (such as Fourier and other transforms), pattern recognition techniques (such as Kalman and other filtering techniques), search techniques, probabilistic techniques (such as random walks, random forest algorithms, and the like), simulation techniques (such as random walks, random forest algorithms, linear optimization and the like), and others.  This may include computation of various statistics or measures.  In embodiments, the analytic system 4018 may be disposed, at least in part, on a data collection system 102, such that a local analytic system can calculate one or more measures, such as relating to any of the items noted throughout this disclosure.  For example, measures of efficiency, power utilization, storage utilization, redundancy, entropy, and other factors may be calculated onboard, so that the data collection 102 can enable various cognitive and learning functions noted throughout this disclosure without dependence on a remote (e.g., cloud-based) analytic system.”}; & para [0249] about {“In embodiments (FIGS. 15 and 16), a cognitive data packaging system 4110 of the cognitive data marketplace 4102 may use machine-based intelligence to package data, such as by automatically configuring packages of data in batches, streams, pools, or the like.  In embodiments, packaging may be according to one or more rules, models, or parameters, such as by packaging or aggregating data that is likely to supplement or complement an existing model.  For example, operating data from a group of similar machines (such as one or more industrial machines noted throughout this disclosure) may be aggregated together, such as based on metadata indicating the type of data or by recognizing features or characteristics in the data stream that indicate the nature of the data.  In embodiments, packaging may occur using machine learning and cognitive capabilities, such as by learning what combinations, permutations, mixes, layers, & the like of input sources 116, sensors, information from data pools 4120 and information from data collection systems 102 are likely to satisfy user requirements or result in measures of success.  Learning may be based on learning feedback 4012, such as based on measures determined in an analytic system 4018, such as system performance measures, data collection measures, analytic measures, and the like.  In embodi-ments, success measures may be correlated to marketplace success measures, such as viewing of packages, engagement with packages, purchase or licensing of packages, payments made for packages, and the like.  Such measures may be calculated in an analytic system 4018, including associating particular feedback measures with search terms and other inputs, so that the cognitive packaging system 4110 can find and configure packages that are designed to provide increased value to consumers and increased returns for data suppliers.  In embodiments, the cognitive data packaging system 4110 can automatically vary packaging, such as using different combinations, permutations, mixes, and the like, and varying weights applied to given input sources, sensors, data pools and the like, using learning feedback 4012 to promote favorable packages and de-emphasize less favorable packages.  This may occur using genetic programming and similar techniques that compare outcomes for different packages.  Feedback may include state informa-tion from the state system 4020 (such as about various operating states, and the like), as well as about marketplace conditions and states, such as pricing and availability information for other data sources.  Thus, an adaptive cognitive data packaging system 4110 is provided that automati-cally adapts to conditions to provide favorable packages of data for the marketplace 4102.”};  & paras [1228]-[1231] for machine learning and machine learning system 12248, artificial intelli-gence, expert system/s 12242, machine learning algorithm 12248, etc.;  which together are the same as claimed limitations above to include ‘an inference using a machine learning model’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Voorheis, Wray and Kim with teachings of Cella.  The motivation to combine these references would be to provide systems and methods for intelligently calibrating sensors and, namely, infrastructure sensors that enhance comprehension of an operating environment by an autonomous agent (see para [0006] of Voorheis), and to provide a system, method, and apparatus for autonomous vehicle operational management that traverses the portion of the vehicle transportation network which may include generating or capturing, such as by a sensor of the vehicle, data, such as data representing an operational environment, or a portion thereof, of the vehicle (see para [0002] of Wray), and to provide a self-driving vehicle with automated vehicle & highway systems, which are systems that monitor and control the autonomous vehicle such that the autonomous vehicle can perform self-driving (see para [0004] of Kim), and to provide for improved methods and systems for using collected data to provide improved monitoring, control, and intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments (see para [0009] of Cella).           



With respect to Claim 3, Voorheis, Wray, Kim and Cella teach ---          
3.  (Original)   The storage medium of Claim 1, wherein the observation is based on a standardized safety model, and the standardized safety model defines a set of calculations to model a set of safe operating standards, and the observation is generated, at least in part, using one or more of the set of calculations.           
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)      
(see at least:   Kim ibidem and citations listed above)      
(see at least:   Cella ibidem and citations listed above;  & paras [1003]-[1005] about {“[1003] In embodiments, the drone 11730 may include a facility for sensor-based detection of biological signatures (e.g., IR-sensing for base-level recognition of presence of humans, such as for safety), as well as other physiological sensors, such as for identity (e.g., using biometric authentication of a human before permitting access to collected data or control functions) and human status conditions (such as determining health status, alertness or other conditions of humans in the environment).  In embodiments, the drone 11730 may store or handle emergency first aid items, such as for delivery to a point of emergency in case that an emergency health status is determined. …… [1005] In another embodiment, the system in FIG. 103 is informed, based on a scheduled event, to evaluate the condition of various aspects of a factory floor.  The system, configured with a learning algorithm, takes samples of various sensors in various positions.  It is provided with positive reinforcement of a correctly operating factory floor on a regular basis.   When there is a fault it will be instructed to evaluate the condition of various aspects and taught that there is a fault.  It records the sensor data such as temperature, speed of motion, position sensors.”}; & paras [1131]-[1133] about {“[1131] for … redundancy parameters, security parameters, safety parameters, interference parameters, signal-to-noise parameters, statistical relevancy parameters, …… [1132]….. Examples of such components include, but are not limited to, a model-based expert system, a rule-based expert system, an expert system using artificial intelligence (such as a machine learning system, which may include a neural net expert system, a self-organizing map system, a human-supervised machine learning system, a state determination system, a classification system, or other artificial intelligence system), or various hybrids or combinations of any of the above.  References to a self-organizing method or system should be understood to encompass utilization of any one of the foregoing or suitable combinations, except where context indicates otherwise.  [1133] …… The self-organization functionality may also involve managing a different goal/guideline, or directing data collectors targeted to determining an unknown variable based on collection of other data (such as based on a model of the behavior of a system that involves the variable), selecting preferred sensor inputs among available inputs (including specifying combinations, fusions, or multiplexing of inputs), and/or specifying a specific data collector among available data collectors.”}; & paras [1240]-[1244] about {“[1240] … The network management circuit, a related expert system, and/or a related machine learning algorithm, updates the sensor data transmission protocol to ensure efficient network utilization, sufficient delivery of data to support system control, diagnostics, and/or other determinations planned for the data outside of the system, to reduce resource utilization of data transmission, and/or to respond to system noise factors, variability, and/or changes in the system or related aspects such as cost or environment parameters. …… [1241] … The network management circuit, a related expert system, and/or a related machine learning algorithm, updates the sensor data transmission protocol to ensure efficient network utilization, sufficient delivery of data to support system control, diagnostics, improvement and/or efficiency updates to handling efficiency, and/or other determinations planned for the data outside of the system, to reduce resource utilization of data transmission, and/or to respond to system noise factors, variability, and/or changes in the system or related aspects such as cost or environment parameters. …… [1242] … Various sensors are present in an example system to support control of the operation, determine status of the components, support safe operation, and/or to support regulatory compliance. …… The network management circuit, a related expert system, and/or a related machine learning algorithm, updates the sensor data transmission protocol to ensure efficient network utilization, sufficient delivery of data to support system control, diagnostics, improvement and/or efficiency updates to handling efficiency, support for financial and/or regulatory compliance, and/or other determinations planned for the data outside of the system, to reduce resource utilization of data transmission, and/or to respond to system noise factors, variability, network infrastructure challenges, and/or changes in the system or related aspects such as cost or environment parameters. [1243] …… Accordingly, it can be seen that operations of a network management circuit, a related expert system, and/or a related machine learning algorithm, to update the sensor data transmission protocol can significantly enhance sensing operations in various aerospace systems. Additionally, certain aerospace applications have a high number of offset systems, enhancing the ability of an expert system or machine learning algorithm to improve sensor data capture and transmission operations, and/or to manage the high variability in sensed parameters (frequency, data rate, and/or data resolution) for the system across operating conditions. [1244] …… Accordingly, it can be seen that operations of a network management circuit, a related expert system, and/or a related machine learning algorithm, to update the sensor data transmission protocol can significantly enhance sensing operations in various oil or gas production systems.”};  which together are the same as claimed limitations above)           



With respect to Claim 4, Voorheis, Wray, Kim and Cella teach ---          
4.  (Original)   The storage medium of Claim 3, wherein the standardized safety model comprises a Responsibility Sensitive Safety (RSS)-based model.         
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)      
(see at least:   Kim ibidem and citations listed above)      
(see at least:   Cella ibidem and citations listed above; & para [0440] about {“The impact of a failure, time response of a failure (e.g. warning time and/or off-nominal modes occurring before failure), likelihood of failure, and/or sensitivity required and/or difficulty to detection failure conditions may drive the extent to which a component or piece of equipment is monitored with more sensors and/or higher capability sensors being dedicated to systems where unexpected or undetected failure would be costly or have severe consequences.”}; & paras [0448]-[0450] about {“[0448] In embodiments, the response circuit 8110 may cause the data acquisition circuit 8104 (which may comprise a multiplexor (MUX) 8112) to enable or disable the processing of detection values corresponding to certain sensors based on the component status.  This may include switching to sensors having different response rates, sensitivity, ranges, and the like; accessing new sensors or types of sensors, accessing data from multiple sensors, and the like.  Switching may be under-taken based on a model, a set of rules, or the like. …… [0449] In embodiments, the response circuit 8110 may make recommendations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 8110 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like. …..  In embodiments, the response circuit 8110 may recommend maintenance at an upcoming process stop or initiate a maintenance call where the maintenance may include the replacement of the sensor with the same or an alternate type of sensor having a different response rate, sensitivity, range and the like.  In embodiments, the response circuit 8110 may implement or recommend process changes ...”}; & para [0504] about {“In embodiments, response circuit 8510 may cause the data acquisition circuit 8504 to enable or disable the processing of detection values corresponding to certain sensors based on the some of the criteria discussed above.  This may include switching to sensors having different response rates, sensitivity, ranges, and the like; accessing new sensors or types of sensors, and the like. …… The response circuit 8510 may make recommendations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 8510 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like.”}; & para [0562] about {“In embodiments,  response circuit 8710 may cause the data acquisition circuit 8734 to enable or disable the processing of detection values corresponding to certain sensors based on the some of the criteria discussed above. This may include switching to sensors having different response rates, sensitivity, ranges, and the like; accessing new sensors or types of sensors, and the like.  This switching may be implemented by changing the control signals for a multiplexor circuit 8736 and/or by turning on or off certain input sections of the multiplexor circuit 8736.  The response circuit 8710 may make recommendations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 8710 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like.”}; & paras [0640]-[0641] about {“[0640] The response circuit 9010 may identify sensor overload. In embodiments, the response circuit 9010 may make recommendations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 9010 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like. …… [0641] In embodiments, the response circuit 9010 may recommend maintenance at an upcoming process stop or initiate a maintenance call where the maintenance may include the replacement of the sensor with the same or an alternate type of sensor having a different response rate, sensitivity, range and the like.  In embodiments, the response circuit 9010 may implement or recommend process changes — for example to lower the utilization of a component that is near a maintenance interval, operating off-nominally, or failed for purpose but still at least partially operational, to change the operating speed of a component (such as to put it in a lower-demand mode), to initiate amelio-ration of an issue (such as to signal for additional lubrication of a roller bearing set, or to signal for an alignment process for a system that is out of balance), and the like.”}; & para [0731] about {“In embodiments, response circuit 9210 may cause the data acquisition circuit 9234 to enable or disable the processing of detection values corresponding to certain sensors based on the some of the criteria discussed above.  This may include switching to sensors having different response rates, sensitivity, ranges, and the like; accessing new sensors or types of sensors, and the like. …… This switching may be implemented by changing the control signals for a multiplexor circuit 9236 and/or by turning on or off certain input sections of the multiplexor circuit 9236.  The response circuit 9210 may make recommendations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 9210 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like.”}; & paras [0850]-[0852] about {“[0850] In embodiments, response circuit 9410 may cause the data acquisition circuit 9432 to enable or disable the processing of detection values corresponding to certain sensors based on the some of the criteria discussed above.  This may include switching to sensors having different response rates, sensitivity, ranges, and the like; accessing new sensors or types of sensors, and the like. ……… [0852] The response circuit 9410 may identify equipment or components that are due for maintenance.  The response circuit 9410 may make recommend-ations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 9410 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like.”}; & paras [0950]-[0951] about {“[0950] In embodiments, the response circuit 9710 may cause the data acquisition circuit 9704 may control the multiplexor circuit 8114 to enable or disable the processing of detection values corresponding to certain sensors based on the sensor statues described above.  This may include switching to sensors having different response rates, sensitivity, ranges, and the like; accessing new sensors or types of sensors, accessing data from multiple sensors, recruiting additional data collectors (such as routing the collectors to a point of work, using routing methods and systems disclosed through-out this disclosure and the documents incorporated by reference) and the like. …… [0951] In embodiments, the response circuit 9710 may make recommendations for the replacement of certain sensors in the future with sensors having different response rates, sensitivity, ranges, and the like.  The response circuit 9710 may recommend design alterations for future embodiments of the component, the piece of equipment, the operating conditions, the process, and the like. … …… [0952] In embodiments, the response circuit 9710 may recommend maintenance at an upcoming process stop or initiate a maintenance call where the maintenance may include the replacement of the sensor with the same or an alternate type of sensor having a different response rate, sensitivity, range and the like.  In embodiments, the response circuit 9710 may implement or recommend process changes …”};  & paras [1228], [1233], [1237]-[1238];  which together are the same as claimed limitations above)         




Dependent Claims 5-8 & 11-13 are rejected under 35 USC 103 as unpatentable over Voorheis in view of Wray and Kim as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 5, Voorheis, Wray and Kim teach ---          
5.  (Original)   The storage medium of Claim 1, wherein at least a particular one of the one or more machines is configured to move autonomously.          
(see at least:   Voorheis ibidem and citations listed above; & paras [0029]-[0030] about {“[0029]  The autonomous agent 110 preferably includes an autonomous vehicle 110 that is preferably a fully autonomous vehicle, but may additionally or alternatively be any semi-autonomous or fully autonomous vehicle; e.g., a boat, an unmanned aerial vehicle, a driverless car, etc.   Addi-tionally, or alternatively, the autonomous agent 110 may be a vehicle that switches between a semi-autonomous state and a fully autonomous state (or a fully-manned state) and thus, the auto-nomous agent 110 may have attributes of both a semi-autonomous vehicle & a fully autonomous vehicle depending on the state of the autonomous agent 110.  While some portions of the embod-iments of the present application are described herein as being implemented via an autonomous agent 110 (e.g., an autonomous vehicle (e.g., a driverless car), a semi-autonomous, an unmanned aerial vehicle (e.g., a drone), or the like) it shall be noted that any suitable computing device (e.g., any edge device including mobile computing devices, etc.) may be implemented to process sensor data of an autonomous agent 110.  While it is generally described that the autonomous agent 110 may be an autonomous vehicle, it shall be noted that the autonomous agent 110 may be any type of kind of autonomous machine, autonomous device, autonomous robot, and/or the like. ……[0030] In a preferred embodiment, the autonomous agent 110 includes an onboard computing system 115 (e.g., a computer integrated with the autonomous agent) or any suitable vehicle system but can additionally or alternatively be decoupled from the autonomous agent 110 (e.g., a user mobile device operating independent of the autonomous agent).”}; & para [0032] about {“Additionally, or alternatively, the autonomous agent 110 may be in operable communi-cation with a remote or disparate computing system that may include a user device (e.g., a mobile phone, a laptop, etc.), a remote server, a cloud server, or any other suitable local and/or distributed computing system remote from the vehicle.  The remote computing system is prefer-ably connected to one or more systems of the autonomous agent through one or more data connections (e.g., channels), but can alternatively communicate with the vehicle system in any suitable manner.”}; & para [0037] about {“The roadside units preferably include devices in an immediate and/or close proximity to an operating position of an autonomous agent no, such as an autonomous car, and may function to collect data regarding circumstances surrounding the autonomous agent 110 and in areas proximate to a zone of operation of the autonomous agent no. In some embodiments, the roadside units may include one or more of off-board sensing devices including flash LiDAR, LiDAR, thermal imaging devices (thermal cameras), still or video capturing devices (e.g., image cameras and/or video cameras, etc.), global positioning systems, radar systems, microwave systems, inertial measuring units (IMUs), and/or the like.”}; & para [0045] about {“In a first set of variations of the set of infrastructure devices, each infrastructure device includes a set of one or more cameras, wherein the set of cameras can individually and/or collectively detect an autonomous agent (e.g., coarsely localize, precisely localize, etc.) and optionally any number of features within a route (e.g., predetermined route, potential route, etc.) of the autonomous agent, such as any or all of: road infrastructure (e.g., intersections, stop signs, lane markings, streets, etc.); pedestrians; other vehicles (e.g., vehicles proximal the autonomous agent) or modes of transportation (e.g., bicycles, scooters, etc.); and/or any other suitable inform-ation.”}; & paras [0047]-[0048] about {“[0047]Additionally, or alternatively, other infrastructure devices 120 may include traffic management devices or the like operating in the environment that may function to communicate with one or more of the roadside units and/or communicate directly with the autonomous agent regarding data collected and/or sensed by the infrastructure device, regarding an operating state of the infrastructure device (e.g., red or green traffic light), and the like.  For example, in the case that the autonomous agent 110 is an autonomous vehicle, a traffic light may be an infrastructure device in an environment surrounding the autonomous vehicle that may function to communicate directly to the autonomous vehicle or to a roadside unit that may be in operable communication with the autonomous vehicle.  In this example, the traffic light may function to share and/or communicate operating state information, such as a light color that the traffic light is projecting, or other information, such as a timing of the light changes by the traffic light, and/or the like. ……… [0048] The communication interface 130 preferably enables the autonomous agent no to communicate and/or exchange data with systems or devices external to the autonomous agent no. Preferably, the communication interface 130 enables one or more infrastructure devices 120 to communicate directly with the autonomous agent no.  The communication interface 130 preferably includes one or more of a cellular system (or any suitable long-range communication system), direct short-wave radio, or any other suitable short-range communication system.   Additionally, or alternatively, the communication interface 130 may function to enable inter-vehicle communication between the autonomous agent 110 and other vehicles, including fully autonomous vehicles, semi-autonomous vehicles, &  manual vehicles.”};  & paras [0053]-[0054], [0059], [0067], [0101] and [0122];  which together are the same as claimed limitations above)          
(see at least:   Wray ibidem and citations listed above; & Summary paras [0003]-[0006] about “autonomous vehicle”; & paras [0012]-[0013] about {“[0012] FIG. 4 is a diagram of an example of an autonomous vehicle operational management system in accordance with embodiments of this disclosure; …… [0013] FIG. 5 is a flow diagram of an example of an autonomous vehicle operational management in accordance with embodiments of this disclosure;”}; & paras [0018]-[0023] about {“[0018] A vehicle, such as an autonomous vehicle, or a semi-autonomous vehicle, may traverse a portion of a vehicle transportation network. The vehicle may include one or more sensors and traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects, such as pedestrians, remote vehicles, other objects within the vehicle operational environment, vehicle transportation network geometry, or a combination thereof. …… [0019] The autonomous vehicle may include an autonomous vehicle operational management system, which may include one or more operational environment monitors that may process operational environment information, such as the sensor data, for the autonomous vehicle.  The operational environment monitors may include a blocking monitor that may determine probability of availability information for portions of the vehicle transportation net-work spatiotemporally proximate to the autonomous vehicle. …… [0020] The autonomous vehicle operational management system may include an autonomous vehicle operational management controller, or executor, which may detect one or more operational scenarios, such as pedestrian scenarios, intersection scenarios, lane change scenarios, or any other vehicle operational scenario or combination of vehicle operational scenarios, corresponding to the external objects. …… [0021] The autonomous vehicle operational management system may include one or more scenario-specific operational control evaluation modules. Each scenario-specific operational control evaluation module may be a model, such as a Partially Observable Markov Decision Process (POMDP) model, of a respective operational scenario.  The autono-mous vehicle operational management controller may instantiate respective instances of the scenario-specific operational control evaluation modules in response to detecting the correspond-ing operational scenarios. …… [0022] The autonomous vehicle operational management contro-ller may receive candidate vehicle control actions from respective instantiated scenario-specific operational control evaluation module instances, may identify a vehicle control action from the candidate vehicle control actions, and may control the autonomous vehicle to traverse a portion of the vehicle transportation network according to the identified vehicle control action. …… [0023] Although described herein with reference to an autonomous vehicle, the methods and apparatus described herein may be implemented in any vehicle capable of autonomous or semi-autonomous operation.  Although described with reference to a vehicle transportation network, the method and apparatus described herein may include the autonomous vehicle operating in any area navigable by the vehicle.”}; & paras [0048]-[0049], [0067], [0071]-[0076], [0078], [0080]-[0090], [0092]-[0099], [0100]-[0102], [0105]-[0120], [0124]-[0131], [0135]-[0141], [0144], [0147]-[0153], [0157]-[0162], [0165]-[0194], [0196], [0198], [0203]-[0207], [0210]-[0211], [0213]-[0216], [0218]-[0219], [0222], [0224]-[0225], [0231]-[0239], [0243]-[0253], [0255]-[0261], [0263]-[0277], [0279]-[0292], [0294]-[0299], [0301]-[0306] for autonomous vehicle/s; & Claims 1, 3, 8-9, 13 and 18-19 for autonomous vehicle/s;  & para [0025] about {“As used herein, the terminology “processor” indicates one or more processors, such as one or more special purpose processors, one or more digital signal processors, one or more microprocessors, one or more controllers, one or more microcontrollers, one or more application processors, one or more Application Specific Integrated Circuits, one or more Application Specific Standard Products;  one or more Field Programmable Gate Arrays, any other type or combination of integrated circuits, one or more state machines, or any combination thereof.”}; & para [0037] about {“In some embodiments, the processor 1330 may include any device or combination of devices capable of manipulating or processing a signal or other information now-existing or hereafter developed, including optical processors, quantum processors, molecular processors, or a combination thereof.  For example, the processor 1330 may include one or more special purpose processors, one or more digital signal processors, one or more microprocessors, one or more controllers, one or more microcontrollers, one or more integrated circuits, one or more Application Specific Integrated Circuits, one or more Field Programmable Gate Array, one or more programmable logic arrays, one or more programmable logic controllers, one or more state machines, or any combination thereof.  The processor 1330 may be operatively coupled with the location unit 1310, the memory 1340, the electronic communication interface 1370, the electronic communication unit 1320, the user interface 1350, the sensor 1360, the powertrain 1200, or any combination thereof.  For example, the processor may be operatively coupled with the memory 1340 via a communication bus 1380.”};  which together are the same as claimed limitations above)         
(see at least:   Kim ibidem and citations listed above)      



With respect to Claim 6, Voorheis, Wray and Kim teach ---          
6.  (Original)   The storage medium of Claim 5, wherein the particular machine comprises the device.            
(see at least:   Voorheis ibidem and citations listed above; & para [0126] about {“ The systems and methods of the preferred embodiments and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions are preferably executed by computer-executable components preferably integrated with the system and one or more portions of the processors and/or the controllers.  The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.  The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions.”};  which together are the same as claimed limitations above)         
(see at least:   Wray ibidem and citations listed above)          
(see at least:   Kim ibidem and citations listed above)          



With respect to Claim 7, Voorheis, Wray and Kim teach ---          
7.  (Original)   The storage medium of Claim 6, wherein the particular machine comprises an autonomous vehicle.             
(see at least:   Voorheis ibidem and citations listed above; & para [0059] about {“The positioning system 118 preferably processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the autonomous agent 110 relative to the environment.  The guidance system 119 processes sensor data along with other data to determine a path for the vehicle 110 to follow.”}; & para [0122] about {“In a first variation of the system 100 (e.g., as shown in FIG. 1, as shown in FIG. 2, etc.), the system includes an autonomous agent 110, wherein the autonomous agent is in the form of an autonomous vehicle; a plurality of infrastructure devices 120, wherein the plurality of infrastructure devices are arranged proximal to a route being traversed or to be traversed by the vehicle.  In a specific set of examples, each of the infrastructure devices includes a camera configured to detect the autonomous agent, and optionally additional features, within a region (e.g., wherein the camera lens is chosen based on the size and/or shape of this region), and wherein the autonomous agent includes at least a combination of cameras, radar, and LiDAR sensors.  In another set of specific examples, each of the set of infrastructure devices include a set of one or more LiDAR sensors.”};  which together are the same as claimed limitations above)      
(see at least:   Wray ibidem and citations listed above; & paras [0048]-[0049] about {“[0048] In some embodiments, the vehicle 1000 may be an autonomous vehicle.  An autonomous vehicle may be controlled autonomously, without direct human intervention, to traverse a portion of a vehicle transportation network.  Although not shown separately in FIG. 1, in some implementa-tions, an autonomous vehicle may include an autonomous vehicle control unit, which may perform autonomous vehicle routing, navigation, and control.  In some implementations, the autonomous vehicle control unit may be integrated with another unit of the vehicle. For example, the controller 1300 may include the autonomous vehicle control unit. ……… [0049] In some implementations, the autonomous vehicle control unit may control or operate the vehicle 1000 to traverse a portion of the vehicle transportation network in accordance with current vehicle operation parameters.  In another example, the autonomous vehicle control unit may control or operate the vehicle 1000 to perform a defined operation or maneuver, such as parking the vehicle.  In another example, autonomous vehicle control unit may generate a route of travel from an origin, such as a current location of the vehicle 1000, to a destination based on vehicle information, environment information, vehicle transportation network information representing the vehicle transportation network, or a combination thereof, and may control or operate the vehicle 1000 to traverse the vehicle transportation network in accordance with the route.  For example, the autonomous vehicle control unit may output the route of travel to a trajectory controller that may operate the vehicle 1000 to travel from the origin to the destination using the generated route.”}; & paras [0071]-[0076] about {“[0071] In some embodiments, a destination may be associated with one or more docking locations, such as the docking location 3700 shown in FIG. 3.  A docking location 3700 may be a designated or undesignated location or area in proximity to a destination at which an autonomous vehicle may stop, stand, or park such that docking operations, such as passenger loading or unloading, may be performed. …… [0072] In some embodiments, the vehicle transportation network information may include docking location information, such as information identifying a geolocation of one or more docking locations 3700 associated with a destination.  In some embodiments, the docking location information may be defined docking location information, which may be docking location information manually included in the vehicle transportation network information.  For example, defined docking location information may be included in the vehicle transportation network information based on user input. In some embodiments, the docking location information may be automatically generated docking location information as described herein.  Although not shown separately in FIG. 3, docking location information may identify a type of docking operation associated with a docking location 3700.  For example, a destination may be associated with a first docking location for passenger loading and a second docking location for passenger unloading. Although an autonomous vehicle may park at a docking location, a docking location associated with a destination may be independent and distinct from a parking area associated with the destination. …… [0073] In an example, an autonomous vehicle may identify a point of interest, which may include the unnavigable area 3100, the parking area 3200, and the entrance 3500, as a destination. The autonomous vehicle may identify the unnavigable area 3100, or the entrance 3500, as a primary destination for the point of interest, and may identify the parking area 3200 as a secondary destination.  The autonomous vehicle may identify the docking location 3700 as a docking location for the primary destination.  The autonomous vehicle may generate a route from an origin (not shown) to the docking location 3700.  The autonomous vehicle may traverse the vehicle transportation network from the origin to the docking location 3700 using the route.  The autonomous vehicle may stop or park at the docking location 3700 such that passenger loading or unloading may be performed.  The autonomous vehicle may generate a subsequent route from the docking location 3700 to the parking area 3200, may traverse the vehicle transportation network from the docking location 3700 to the parking area 3200 using the subsequent route, and may park in the parking area 3200. …… [0074] FIG. 4 is a diagram of an example of an autonomous vehicle operational management system 4000 in accordance with embodiments of this disclosure.  The autonomous vehicle operational management system 4000 may be implemented in an autonomous vehicle, such as the vehicle 1000 shown in FIG. 1, one of the vehicles 2100/2110 shown in FIG. 2, a semi-autonomous vehicle, or any other vehicle implementing autonomous driving. …… [0075] An autonomous vehicle may traverse a vehicle transportation network, or a portion thereof, which may include traversing distinct vehicle operational scenarios.  A distinct vehicle operational scenario may include any distinctly identifiable set of operative conditions that may affect the operation of the autonomous vehicle within a defined spatiotemporal area, or operational environment, of the autonomous vehicle.  For example, a distinct vehicle operational scenario may be based on a number or cardinality of roads, road segments, or lanes that the autonomous vehicle may traverse within a defined spatiotemporal distance.  In another example, a distinct vehicle operational scenario may be based on one or more traffic control devices that may affect the operation of the autonomous vehicle within a defined spatiotemporal area, or operational environment, of the autonomous vehicle.  In another example, a distinct vehicle operational scenario may be based on one or more identifiable rules, regulations, or laws that may affect the operation of the autonomous vehicle within a defined spatiotemporal area, or operational environment, of the autonomous vehicle.  In another example, a distinct vehicle operational scenario may be based on one or more identifiable external objects that may affect the operation of the autonomous vehicle within a defined spatiotemporal area, or operational environment, of the autonomous vehicle. …… [0076] Examples of distinct vehicle operational scenarios including a distinct vehicle operational scenario wherein the autonomous vehicle is traversing an intersection; a distinct vehicle operational scenario wherein a pedestrian is crossing, or approaching, the expected path of the autonomous vehicle; and a distinct vehicle operational scenario wherein the autonomous vehicle is changing lanes.”};  which together are the same as claimed limitations above)            
(see at least:   Kim ibidem and citations listed above)      



With respect to Claim 8, Voorheis, Wray and Kim teach ---          
8.  (Original)   The storage medium of Claim 6, wherein the observation is determined, 
at least in part, using logic utilized by the machine to make decisions in association with performance of autonomous movement.            
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)      
(see at least:   Kim ibidem and citations listed above; & paras [0256]-[0263] about {“[0256]  Terms frequently used in the V2X communication are defined as follows. [0257] Road Side Unit (RSU): The RSU is a V2X serviceable device that can perform transmission/reception with a moving vehicle using a V2I service. Furthermore, the RSU can exchange messages with other entities supporting the V2X application as a fixed infrastructure entity supporting the V2X application. The RSU is a term often used in the existing ITS specifications, and a reason for introducing this term in 3GPP specifications is to make it easy to read a document in an ITS industry. The RSU is a logical entity that combines a V2X application logic with functions of a BS (referred to as BS-type RSU) or a UE (referred to as UE-type RSU). [0258] V2I service: A type of V2X service in which one is a vehicle and the other is an entity belongs to an infrastructure. [0259] V2P service: A type of the V2X service in which one is a vehicle and the other is a device (for example, handheld UE carried by pedestrian, bicycler, driver, or passenger) carried by an individual. [0260] V2X service: A 3GPP communication service type in which a transmitting or receiving device is related to a vehicle. [0261] V2X enabled UE: A UE supporting the V2X service. [0262] V2V service: A type of the V2X service in which both in the communication are vehicles. [0263] V2V communication range: A range of direct communication between two vehicles participating in the V2V service.”};  which together are the same as claimed limitations above)             



With respect to Claim 9, Voorheis, Wray and Kim teach ---          
9.  (Original)   The storage medium of Claim 1, wherein the distributed linked data structure comprises a blockchain data structure and the blockchain data structure   comprises observation data to describe a plurality of observations for the event.         
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)      
(see at least:   Kim ibidem and citations listed above; & paras [0007]-[0010] about {“[0007] In addition,an object of the present disclosure is to implement a method for controlling a platooning vehicle based on a blockchain sharing data using the blockchain. …… [0008] In addition, an object of the present disclosure is to implement a method for controlling a platooning vehicle based on a blockchain for detecting modulated data by comparing hash values of blockchain data. …… [0009] In addition, an object of the present disclosure is to implement a method for controlling a platooning vehicle based on a blockchain capable of detecting a vehicle hacked corresponding to external hacking and safely moving the corresponding vehicle. …… [0010] In an aspect, a method for controlling a plurality of vehicles platooning in an autonomous driving system includes: acquiring driving data of the plurality of platooning vehicles; determining a staying time in a platoon of the vehicles based on the driving data; creating a routing table including a routing sequence for transmitting blockchain data between the plurality of vehicles according to the staying time; transmitting the created routing table to a slave vehicle; forming a blockchain between the plurality of vehicles according to the routing sequence; executing blockchain agreements between a plurality of platooning vehicles participating in a blockchain exchange for distributing event information relate to vehicle operation, and identifying the blockchain data being modulated by comparing a hash value of second block with hash values of the first and third blocks in response to the execution of blockchain agreements, wherein the second block is the block which is subject to data modulating inspection, the first and the third blocks are closest blocks to the second block based on the routing sequence.”}; & paras [0015]-[0019] about {“[0015] The method may further include: transmitting the blockchain data related to the event to a server when the event is identified. …… [0016] The event may include at least one of a dangerous situation in which where the vehicle is likely to crash on a road, a situation in which where the platooning vehicles do not respond to a control signal of a leading vehicle, or a situation in which where it is determined that the blockchain data are modulated. ……[0017]The method may further include: determining whether the blockchain data are modulated at a predetermined period and transmitting the determined blockchain data to a server. …… [0018] When the blockchain data of the platooning vehicle is consecutively modulated and transmitted, the vehicle transmitting the modulated data may be determined to be a vehicle which is likely to be hacked and the routing sequence may be changed to a subsequent rank. …… [0019] The method may further include: requesting unmodulated blockchain data to the server when it is determined that the blockchain data are modulated; and updating the blockchain data, which are determined to be modulated, based on the unmodulated blockchain data.”}; & paras [0021]-[0022] about {“[0021] The method may further include: sensing a resource for sidelink mode 4 transmission in a first window; selecting the resource for the mode 4 transmission in a second window based on the sensed result; transmitting SCI format 1 for scheduling of a blockchain  data transmission of a leading vehicle to the slave vehicle on PSCCH based on the selected resource; and transmitting the blockchain data of the leading vehicle to the slave vehicle on PSSCH. …… [0022] In another aspect, a platooning leading vehicle constituting a blockchain includes: a communication module; a memory; and a processor; in which the communication module may transmit a routing table and driving data to a slave vehicle and receive the driving data from the slave vehicle, and the processor may determine a staying time in the platoon of the vehicle based on the driving data of at least one of the platooning vehicles, create the routing table including a routing sequence transmitting blockchain data between the plurality of vehicles according to the staying time, form a blockchain between the plurality of vehicles based on the routing sequence, executes blockchain agreements between a plurality of platooning vehicles participating in a blockchain exchange for distributing event information relate to vehicle operation, and identifies the blockchain data being modulated by comparing a hash value of second block with hash values of the first and third blocks in response to the execution of blockchain agreements, wherein the second block is the block which is subject to data modulating inspection, the first and the third blocks are closest blocks to the second block based on the routing sequence.”}; & paras [0039]-[0049] about {“[0039] FIG. 12 is a drawing schematically showing a blockchain. …… [0040] FIG. 13A is a drawing representing a Muckle Tree method in blockchain encryption technology. ……[0041] FIG. 13B is a drawing illustrating a digital signature method based on a public key in the blockchain encryption technology. …… [0042] FIG. 14 is a drawing showing blockchain with an autonomous vehicle as a node. …… [0043] FIG. 15 is a diagram illustrating an example of a situation in which a platooning vehicle transmits/receives data using a blockchain network according to an embodiment of the present disclosure. …… [0044] FIG. 16 is a diagram illustrating an example in which a vehicle constituting the blockchain network according to the embodiment of the present disclosure is added or removed. …… [0045] FIG. 17 is a diagram illustrating a case in which a danger of a road is detected during the platooning of a vehicle based on the blockchain according to the embodiment of the present disclosure. …… [0046] FIG. 18 is a sequence diagram illustrating a method for forming a blockchain network of a platooning vehicle according to an embodiment of the present disclosure. …… [0047] FIG. 19 is a diagram illustrating a method for detecting modulated data based on a blockchain according to an embodiment of the present disclosure. ….. [0048] FIG. 20 is a flowchart illustrating a method for identifying modulated data based on a blockchain according to an embodiment of the present disclosure. …… [0049] FIG. 21 is a flowchart illustrating a method for reconfiguring a blockchain network according to an embodiment in the present disclosure.”}; & paras [0280]-[0283] about {“[0280] Types of blockchains include Public Block Chain, Private Block Chain, Consortium Block Chain and the like. …… [0281] The public blockchain, which is the first blockchain application case, may be opened & operated to everyone through the Internet, allows anyone to participate in notarization, and has characteristics holding cross-anonymity.  The private blockchain is an individual type blockchain that only permitted users can access.  A single entity may manage its internal network with blockchain and provide a platform service for developing corresponding chain.  The consortium blockchain is an anti-central blockchain, which only a small number of pre-selected entities can participate in.  There is a nature of participating in notarization through agreed rules among the entities, and of network scalability being excellent. …… [0282] In the specification, the “blockchain” also refers to the public blockchain, the private blockchain or the consortium blockchain. …… [0283] The core technology of blockchain is configured with four base technologies, such as a peer-to-peer (P2P) network, encryption, distributed ledger, & distributed agreement.  Each technology is formed in a relation complementary to each other for decentralization, data integrity, or the like.  Hereinafter, a blockchain technology which is combined with the key technologies of blockchain and the autonomous driving technology of a vehicle will be described.”};  which together are the same as claimed limitations above)        



With respect to Claim 10, Voorheis, Wray and Kim teach ---          
10.  (Original)   The storage medium of Claim 9, wherein the instructions are further 
executable to cause the processor to generate a new block for inclusion in the blockchain data structure, the new block comprises the observation data, and each of the plurality of observations are contained in a respective one of a plurality of blocks to be included in the blockchain.           
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above)      
(see at least:   Kim ibidem and citations listed above; & para [0279] about {“At this time, the block means a type of data packet that is connected chronologically by encrypting the contents of the information in a form of letters or numbers.  A Block containing new information is connected at every certain time, and by verifying its validity in the process of block-to-block connection, it is possible to prevent falsification of information inside the blockchain.”}; & paras [0300]-[0309] about {“[0300] Autonomous Driving of a Vehicle Using Blockchain …… [0301] FIG. 14 is a drawing showing blockchain with an autonomous vehicle as a node. …… [0302] Generation 1 blockchain and generation 2 blockchain recorded only cryptocurrency or simple transaction records on the block and used them, but the generation 3 blockchain can generate data by adding data & programming codes as its processing speed is improved and its storage capacity is increased.  Therefore, blockchains can also be used in autonomous driving or IoT of a vehicle beyond financial transactions. …… [0303] However, the scalability of the blockchain is too low to be directly applied to a vehicle system, and there may be a problem with throughput.  As a result, a light blockchain may be used in an autonomous vehicle or Internet of Things (IoT).  There is an LSB (Lightweight Scalable Blockchain) as a blockchain system that has been made lighter.  The LSB is for a large scale network environment configured with nodes having limited computation capability, and at least one autonomous vehicle or IoT may participate therein. Respective nodes on the LSB network constitute a cluster by being gathered to a certain number, and one node serves as a cluster head. At this time, the cluster head can create and store a block of the blockchain. …… [0304] At this time, other nodes participating in the cluster may perform only verification of the stored block. A node corresponding to the cluster head in the LSB may be referred to as an Overlay Block Manager (OBM). Respective transactions constituting a blockchain are transmitted, received and verified between OBMs, and there is no central control system like a regular blockchain. In fact, only the OBM participates in blockchain in the LSB, while other nodes take a centralized management method with the OBM as a center.  Such network is referred to as an overlay network. …… [0305] In particular, the blockchain may also be used in the platooning technology of a plurality of vehicles. If a plurality of vehicles are platooning, the vehicles can form a network and drive maintaining a constant distance there-between. The vehicles formed to be a platoon may receive surrounding information through V2X (Vehicle to Everything) communication and use it for safe driving. In the platooning, a leading vehicle 1410 may be referred to as a LV (Leading Vehicle) and following vehicles 1420, 1430, 1440, 1450 following the LV may be referred to as Slave Vehicles (SVs) or Following Vehicles (FVs). In the specification, Leading Vehicle and “Leader Vehicle” may be used in place of each other, and Slave Vehicle or Flowing Vehicle and “child vehicle” may be used in place of each other. …… [0306] At this time, a plurality of vehicles platooning in a platooning system using a blockchain may be regarded as blockchain nodes. The vehicles block data generated therefrom and transmit it to another platooning vehicle, and the data generated may also be transferred to a cloud server or a Mobile Edge Computing Server (MEC server). As a result, the original data can be checked through the cloud server or the MEC server even if at least one vehicle that is currently platooning or has ever platooned in the past is hacked, or even if data is falsified by a user. …… [0307] At this time, a method of the transmission and reception of data between platooning vehicles may include broadcast, groupcast, unicast, or the like. …… [0308] In an example of the invention, the blockchain system may include a blockchain network (BCN), and a server. …… [0309] The blockchain network (BCN) may be configured with at least one node.  The node may be a server 1460, a vehicle or an IoT apparatus other than these.  Each node records information based on preset rules, transmits the recorded information to each blockchain server 1460, while at the same time the server 1460 can store and manage the information received. Each of the nodes may mean an autonomous vehicle.”}; & paras [0362]-[0363] about {“[0362] FIG. 21 is a flowchart illustrating a method for reconfiguring a blockchain network (BCN) according to an embodiment in the present disclosure. …… [0363] Referring to FIG. 21, first, a blockchain system may determine whether a new vehicle joins a platoon (S2110).”};   which together are the same as claimed limitations above)       



With respect to Claim 11, Voorheis, Wray and Kim teach ---          
11.  (Original)   The storage medium of Claim 1, wherein the observation data 
comprises time information corresponding to occurrence of the event and location information identifying geographic boundaries of the environment.      
(see at least:   Voorheis ibidem and citations listed above; & para [0082] about {“In one or more embodiments, data sourced from an autonomous agent (i.e., autonomous agent data) preferably includes precise location (e.g., GPS data over time and/or the like) and agent model data that may include data that identifies the autonomous agent and that may also, identify physical features and/or attributes of the autonomous agent (e.g., an appearance of the autonomous agent). …… The health status data may preferably include current or prior calibration data of one or more sensors or of an infrastructure device together with positional data, such as a two or three-dimensional coordinate position (e.g., [x,y,z] position) that identifies a geographical position of an infrastructure device or autonomous agent.”};  which together are the same as claimed limitations above)         
(see at least:   Wray ibidem and citations listed above; & para [0131] about {“In some embodi-ments, an aggregate probability of availability may be indicated by the blocking monitor 4200 corresponding to each type of external object in the operational environment of the autonomous vehicle, such as a probability of availability for pedestrians and a probability of availability for remote vehicles, and a geospatial area may be associated with multiple probabilities of availability corresponding to multiple external object types.  In some embodi-ments, the blocking monitor 4200 may indicate one aggregate probability of availability for each geospatial location, which may include multiple temporal probabilities of availability for a geographical location.”}; & para [0279] about {“In some embodiments, the operational environ-ment information may indicate operational information for the autonomous vehicle 8100, such as geospatial location information, velocity information, acceleration information, pendency information, priority information, or a combination thereof, and operational information for one or more of the remote vehicles 8300, 8310, 8320, 8330, such as geospatial location information, velocity information, acceleration information, pendency information, priority information, or a combination thereof. The pendency information may indicate a temporal period corresponding to the respective vehicle and a respective geographic location, such a period of time that the respective vehicle has been stationary at the intersection. The priority information may indicate a right-of-way priority corresponding to a respective vehicle relative to other vehicles in the intersection scene 8000.”};  which together are the same as claimed limitations above)      
(see at least:   Kim ibidem and citations listed above)      



With respect to Claim 12, Voorheis, Wray and Kim teach ---          
12.  (Original)   The storage medium of Claim 1, wherein the sensor data is generated by a plurality of different types of sensors at the device.            
(see at least:   Voorheis ibidem and citations listed above; & para [0051] about {“In preferred variations, the sensor suite of the autonomous agent includes multiple types of sensors, such as, but not limited to, any or all of: cameras, LiDAR sensors, radar sensors, and GPS sensors.”}; & para [0053] about {“In some variations, at least a subset of sensors (e.g., cameras, LiDAR sensors, radar sensors, etc.) are mounted to an exterior surface of an autonomous agent vehicle (e.g., doors, bumper, roof, windows, windshield, etc.).  Additionally or alternatively, at least a subset of sensors, which can include the same type of sensors and/or different sensors as those described above for being mounted to an external surface of the autonomous agent vehicle (e.g., mounted to the vehicle's frame, attached to a windshield/roof/other surface, etc.), are mounted to an interior surface of the autonomous agent (e.g.,inside of doors, seats, ceiling, floor, windshield, etc.).  In specific examples, for instance, multiple sensors are arranged at numerous locations on the exterior and within the interior of the vehicle such that the sensors are able to capture a desired region.  The desired region can be defined by, but not limited, any or all of: a desired field-of-view (e.g., a desired predetermined portion of a route, a 360-degree field-of-view, a vertical field-of-view such as a height above ground that the sensors can capture, etc.); a desired capture (e.g., in terms of resolution) of one or features along a route (e.g., intersections, particularly risky locations, pedestrians, road markings, unexpected features such as an accident or construction site, etc.); a desired capture of one or more infrastructure devices (e.g., a range of heights that the sensors must capture); a predetermined geometric region; &/or any other suitable regions.  It should be noted that in addition or alternative to a visual field-of-view, “field-of-view” can equivalently refer to the range captured by one or more radar sensors, the range captured by one or more LiDAR sensors, and/or any other suitable ranges captured by any suitable sensors.”}; & para [0058] about {“In various embodiments, the sensor fusion system 117 synthesizes and processes sensor data and predicts the presence, location, classification, and/ or path of objects and features of the environment of the autonomous agent 110.  In various embodiments, the sensor fusion system 117 may function to incorporate data from multiple sensors and/or data source, including but not limited to cameras, LiDARs, radars, infrastructure devices, remote data feeds (Internet-based data feeds), and/or any number of other types of sensors.”}; & para [0112] about {“In some variations, for instance, a source of calibration error can be determined based on aggregated information.  The aggregated information can be historical information associated with a particular system component (e.g., autonomous agent, infrastructure device, etc.) and/or particular sensor type (e.g., camera, lidar, radar, etc.) or particular sensor (e.g., right side door camera) of the system component; information aggregated over multiple system components (e.g., multiple autonomous agents, multiple infrastructure devices, etc.) and/or multiple sensors of the same component (e.g., same type of sensor such as multiple cameras, different types of sensors such camera and radar, etc.) and/or multiple sensors of different components (e.g., same sensor type among different autonomous agents, same sensor type among different infrastructure devices, etc.), and/or any other suitable information.”};   which together are the same as claimed limitations above)       
(see at least:   Wray ibidem and citations listed above; & para [0044] about {“In some embodiments, the sensors 1360 may include sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 1000.  For example, one or more sensors may detect road geometry and obstacles, such as fixed obstacles, vehicles, & pedestrians.   In some embodiments, the sensors 1360 can be or include one or more video cameras, laser-sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed.  In some embodiments, the sensors 1360 and the location unit 1310 may be combined.”};  which together are the same as claimed limitations above)         
(see at least:   Kim ibidem and citations listed above; & para [0316] about {“In this case, the driving information may include positional information, lane information, speed information, and the like of a vehicle.  In addition, the vehicle information may include size information of a vehicle body, radius information of a wheel, information on a type of mounted sensors mounted and attachment positions of each sensor, measurement area information of radar and lidar, transmission power of the sensors, and the like.”};  which together are the same as claimed limitations above)          



With respect to Claim 13, Voorheis, Wray and Kim teach ---          
13.  (Original)   The storage medium of Claim 1, wherein the observation identifies each one of a plurality of machines involved in the event.         
(see at least:   Voorheis ibidem and citations listed above)       
(see at least:   Wray ibidem and citations listed above; & para [0025] about {“As used herein, the terminology “processor” indicates one or more processors, such as one or more special purpose processors, one or more digital signal processors, one or more microprocessors, one or more controllers, one or more microcontrollers, one or more application processors, one or more Application Specific Integrated Circuits, one or more Application Specific Standard Products;  one or more Field Programmable Gate Arrays, any other type or combination of integrated circuits, one or more state machines, or any combination thereof.”}; & para [0037] about {“In some embodiments, the processor 1330 may include any device or combination of devices capable of manipulating or processing a signal or other information now-existing or hereafter developed, including optical processors, quantum processors, molecular processors, or a combination thereof.  For example, the processor 1330 may include one or more special purpose processors, one or more digital signal processors, one or more microprocessors, one or more controllers, one or more microcontrollers, one or more integrated circuits, one or more Application Specific Integrated Circuits, one or more Field Programmable Gate Array, one or more programmable logic arrays, one or more programmable logic controllers, one or more state machines, or any combination thereof.  The processor 1330 may be operatively coupled with the location unit 1310, the memory 1340, the electronic communication interface 1370, the electronic communication unit 1320, the user interface 1350, the sensor 1360, the powertrain 1200, or any combination thereof.  For example, the processor may be operatively coupled with the memory 1340 via a communication bus 1380.”};  which together are the same as claimed limitations above)               
(see at least:   Kim ibidem and citations listed above)      


 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691